 

Exhibit 10.1

 



SECOND AMENDMENT TO SUBLICENSE AGREEMENT

 

THIS SECOND AMENDMENT TO SUBLICENSE AGREEMENT (this “Amendment”) is made as of
March 17, 2017 (the “Effective Date”) between Checkpoint Therapeutics, Inc, a
Delaware corporation with its place of business at 2 Gansevoort Street, 9th
Floor, New York, New York 10014 (“Checkpoint”), and TG Therapeutics, Inc, a
Delaware corporation with its place of business at 2 Gansevoort Street, 9th
Floor, New York, New York 10014 (“TGTX” and, together with Checkpoint, the
“Parties”).

 

WHERE AS, Checkpoint and TGTX are party to that certain Sublicense Agreement,
dated as of May 26, 2016 (as amended on December 13, 2016, the “Sublicense
Agreement”); and

 

WHEREAS, Checkpoint and TGTX desire to further amend the Sublicense Agreement to
eliminate a possible ambiguity and in order to conform the Sublicense Agreement
to the Parties’ past and current mutual understandings.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual premises and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows.

 

1. Amendment to Section 10.9(c) of the Sublicense Agreement. Section 10.9(c) of
the Sublicense Agreement is hereby deleted and restated in its entirety as
follows:

 

“(c) If this Agreement is terminated by TGTX under Section 10.7, or by
Checkpoint under Sections 10.6 or 10.8, in each case, with respect to a
Terminated Product or Terminated Country or in its entirety, then following
issuance of a request under Sections 10.9(a)(ii), 10.9 (a)(iii) or 10.9(a)(vi),
Checkpoint shall pay TGTX (x) 25% of Sublicensing Royalty Revenue (as defined
below), but in no event greater than the royalties that would be payable by
Checkpoint pursuant to the royalty rates provided below in this Section 10.9(c)
(applying such rates to Net Sales in the Field by Existing Sublicensees (as
defined below)), and (y) a royalty (the “Reverse Royalty”) on Net Sales of
Licensed Products in the Field (expressly excluding Net Sales by Existing
Sublicensees) during the Reverse Royalty Term (as defined below) as follows:

 

(i) if the termination occurs before completion (where “completion” means
receipt of a final study report meeting the guidelines of the International
Conference on Harmonization) of a Phase III Study for a Licensed Product, then
two percent (2%) royalty on Net Sales in the Field;

 

(ii) if the termination occurs after completion (where “completion” means
receipt of a final study report meeting the guidelines of the International
Conference on Harmonization) of a Phase III Study for a Licensed Product but
before approval of an NDA or BLA for such Licensed Product in such country, then
a three percent (3%) royalty on Net Sales in the Field; or

 

(iii) if the termination occurs after approval of an NDA or BLA for a Licensed
Product, then a five percent (5%) royalty on Net Sales in the Field.

 

“Reverse Royalty Term” means, and determined on a Licensed Product-by Licensed
Product and country-by-country basis, the period commencing from the First
Commercial Sale of a given Licensed Product in such country and ending on the
expiry of the last to-expire Licensor Patent containing a Valid Claim Covering
such Licensed Product in such country.

 



- 1 -

 

 

For purposes of this Section 10.9(c), the definition of “Net Sales,” and
Sections 5.4 through 5.9 shall apply mutatis mutandis to the calculation,
payment, recording, and auditing of Checkpoint’s obligations to pay Reverse
Royalties under this Section 10.9 as they apply to TGTX and, solely for such
purpose, each reference in each such Section (and any related definitions) to
TGTX shall be deemed to be a reference to Checkpoint, and (y) a Sublicensee
shall be deemed to be a reference to a licensee or sublicensee of Checkpoint or
any of its Affiliates (and expressly excluding Existing Sublicensees) with
respect to the Licensed Product. Notwithstanding the foregoing, no Reverse
Royalty shall be due or payable by Checkpoint relating to Net Sales of
Sublicensees under any Sublicense in effect at the date of termination of this
Agreement (Sublicensees under such Sublicenses, “Existing Sublicensees”).
“Sublicensing Royalty Revenue” means sales-based royalties, and minimum sales
royalties, each as actually received by Checkpoint or its Affiliate from an
Existing Sublicensee as consideration for the grant of rights to Patent Rights.

 

In no event shall Checkpoint transfer (i) its, right, title or interest in
Patent Rights Covering a terminated Compound or Licensed Product or (ii) any of
the Transferred Assets, unless the assignee assumes Checkpoint’s obligations to
pay royalties under this Section 10.9 pursuant to a commercially reasonable
assignment and assumption agreement providing that (x) TGTX is a third party
beneficiary to such agreement for the purpose of enforcing such payment
obligations and (y) any further assignment by such assignee is subject to the
requirements set forth in this paragraph.”

 

2. Remainder of Sublicense Agreement. Except as expressly set forth in this
Amendment, the provisions of the Sublicense Agreement will remain in full force
and effect, in their entirety, in accordance with their terms.

 

3. Miscellaneous. This Amendment shall be governed, construed, and interpreted
in accordance with the laws of the State of New York, without giving effect to
conflicts of laws principles of any jurisdiction. The parties agree that this
Amendment may only be modified in a signed writing executed by each of the
parties hereto. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

 

[Signature page follows]

 



- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 



CHECKPOINT THERAPEUTICS, INC.         By: /s/ James Oliviero   Name: James
Oliviero   Title: CEO               TG THERAPEUTICS, INC.         By: /s/
Michael S. Weiss   Name: Michael S. Weiss   Title: CEO  







 



- 3 -

